FILED
                            NOT FOR PUBLICATION                               NOV 13 2015

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


DIMITRIA M. CANDELARIA,                          No. 13-35961

              Plaintiff - Appellant,             D.C. No. 3:12-cv-05316-RJB-KLS

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,
Commissioner of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                      Argued and Submitted October 14, 2015
                               Seattle, Washington

Before:       KOZINSKI, W. FLETCHER and FISHER, Circuit Judges.

      1. The administrative law judge (ALJ) found that Candelaria wasn’t credible

because (1) her physical therapist reported that she may have exaggerated her pain

levels, (2) she participated in a wrestling competition during her alleged period of

disability and (3) she attended only half of her scheduled physical-therapy


          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                 page 2
appointments. These specific and convincing reasons for discounting Candelaria’s

testimony amply justify the ALJ’s adverse credibility determination. See

Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001); Fair v. Bowen, 885

F.2d 597, 603–05 (9th Cir. 1989).


      2. Although the ALJ didn’t discuss every detail in the medical record, he

did discuss all of the significant and probative evidence that bore on Candelaria’s

ability to work. Nothing more was required. Vincent ex rel. Vincent v. Heckler,

739 F.2d 1393, 1394–95 (9th Cir. 1984) (per curiam). The ALJ’s decision to give

“little weight” to an evaluation submitted by Candelaria’s physical therapist was

justified by the fact that the physical therapist concluded that Candelaria may have

been exaggerating her pain levels.


      3. The ALJ did not err by declining to fully credit a lay-witness report

submitted by Posada, Candelaria’s daughter and caretaker. The ALJ could

reasonably distrust Posada’s report because it was inconsistent with the medical

evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). Moreover,

any error in failing to credit Posada was harmless because her report largely

recounted complaints from Candelaria, whom the ALJ had already found to be not
                                                                           page 3
credible. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009).


                          *             *             *

      Because substantial evidence supports the ALJ’s determination that

Candelaria is not disabled, the decision below is AFFIRMED.